SECOND AMENDMENT TO THE
DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
OLD NATIONAL BANCORP AND SUBSIDIARIES
(As Amended and Restated Effective as of January 1, 2003)

WHEREAS, Old National Bancorp (the “Company”) maintains the Deferred
Compensation Plan for Directors of Old National Bancorp and Subsidiaries (As
Amended and Restated Effective as of January 1, 2003) (the “Plan”); and

WHEREAS, pursuant to the authority contained in Section 7.1 of the Plan, the
Company has reserved the right to amend the Plan by action of its Board of
Directors (the “Board”); and

WHEREAS, the Board has determined that the Plan should be amended to freeze
participation in the Plan and to freeze benefits accrued under the Plan as of
December 31, 2004;

NOW, THEREFORE, pursuant to the authority reserved to the Company under
Section 7.1 of the Plan, the Plan is hereby amended, effective as of
December 31, 2004, as follows:

1. By adding the following sentence to the end of Article II of the Plan:

“Notwithstanding the foregoing, no current or future Director, who is not
already a Participant in the Plan as of December 31, 2004, shall become a
Participant in the Plan after December 31, 2004.”

2. By adding the following sentence to the end of Section 3.1(a):

“No Participant deferral contributions may be made to the Plan for any Plan Year
commencing after December 31, 2004.”

3. By adding the following sentence to the end of Section 3.1(b):

“Notwithstanding the foregoing, Compensation earned after December 31, 2004 will
not be used to determine any benefit under the Plan.”

4. By adding the following new Supplement A to the Plan:

"SUPPLEMENT A
FREEZE OF THE PLAN

A-1 Application. The purpose of this Supplement is to freeze the Plan effective
December 31, 2004. The provisions of this Supplement supersede the provisions of
the Plan to the extent necessary to eliminate any inconsistency between the Plan
and this Supplement.

A-2 Freeze Effective Date. Notwithstanding any provision of the Plan to the
contrary, the Plan will be “frozen” effective December 31, 2004 (the “Freeze
Date”) in accordance with the provisions of the Plan as modified by this
Supplement.

A-3 Cessation of Benefit Accrual. Participants will not accrue any additional
benefits after the Freeze Date. Investment credits earned after the Freeze Date
shall continue to be allocated to Individual Accounts, however, pursuant to
Articles III and IV. Participant deferral contributions attributable to
Compensation earned during the fourth calendar quarter of 2004, to the extent
not paid to the Participant by the Company until the first calendar quarter of
2005, shall not be made to the Plan but shall instead be made to the successor
plan adopted by the Company effective January 1, 2005 and known as the 2005
Directors Deferred Compensation Plan.

A-4 Continued Participation. All Directors who are Participants in the Plan on
the Freeze Date will continue as Participants with respect to their Individual
Accounts under the Plan until the balances in those Individual Accounts are
distributed to them or to their beneficiaries as provided in the Plan, or until
the Plan is either merged with another non-qualified plan of the Company or
terminated.

A-5 Distribution of Benefits. No distribution of benefits will be made to or for
the benefit of Participants solely as a result of the freeze of the Plan.
Benefits will be paid at the time and in the manner provided for in the Plan.”

5. The Plan shall remain the same in all other respects.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be signed on
its behalf by its duly authorized officers this 9th day of December, 2004, but
effective as of December 31, 2004.

OLD NATIONAL BANCORP

By /s/ Jeffrey L. Knight



      Jeffrey L. Knight, Corporate Secretary

ATTEST:

/s/ Allen R. Mounts   
Allen R. Mounts, Senior Vice President

